United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-21159
                        Conference Calendar



WILLIE GARY BATEMAN,

                                    Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS & PAROLES;
MEMBERS OF TEXAS BOARD OF PARDONS AND PAROLES,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-03-CV-4376
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Willie Gary Bateman, Texas prisoner #426450, appeals the

district court’s sua sponte dismissal of his pro se, in forma

pauperis 42 U.S.C. § 1983 complaint as frivolous and for failure

to state a claim under 28 U.S.C. § 1915(e)(2)(B).   A district

court may dismiss a 42 U.S.C. § 1983 complaint sua sponte under

28 U.S.C. § 1915(e)(2)(B) when the complaint demonstrates that

the claims asserted are barred by the applicable statute of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21159
                                 -2-

limitations.    Gonzalez v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir.

1998).

     Bateman’s cause of action accrued on April 7, 1999, when he

knew or had reason to know of the injury which formed the basis

of his complaint.    See Pete v. Metcalfe, 8 F.3d 214, 217 (5th

Cir. 1993); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a)(Vernon

2003).   Bateman filed his complaint in October 2003.    Under these

circumstances, the district court did not err in dismissing

Bateman’s complaint as frivolous and for failure to state a

claim.   See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999);

Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).

Accordingly, Bateman’s appeal is DISMISSED as frivolous.     See 5TH

CIR. R. 42.2.   Bateman’s motion for the appointment of counsel is

also DENIED.

     Bateman is cautioned that the district court’s dismissal of

his 42 U.S.C. § 1983 complaint as frivolous and this court’s

dismissal of the appeal as frivolous both count as strikes

pursuant to 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).    Bateman is warned that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTIONS
     WARNING ISSUED.